ppeals by the defendant St. Joseph’s Hill Academy and the defendants Robert Volpe and Margaret Volpe, as limited by their briefs, from stated portions of an order of the Supreme Court, Richmond County (Leone, J.), entered February 22,1995, and the plaintiffs cross appeal, as limited by their brief from stated portions of the same order, and the defendant St. Joseph’s Hill Academy appeals and the plaintiffs cross-appeal from a judgment of the same court, entered April 24, 1995. The notice of appeal of the defendants Robert Volpe and Margaret Volpe from the order entered February 22, 1995 is deemed a premature notice of appeal from the judgment (CPLR 5520 [c]).
Ordered that the appeals of the defendants St. Joseph’s Hill Academy and Robert Volpe and Margaret Volpe and the cross appeal of the plaintiffs from so much of the order entered February 22,1995, as granted the motion of the defendants Pioneer Transportation and Bob’s Frozen Treats, Inc. for summary judgment are dismissed; and it is further,
Ordered that the order entered February 22, 1995, is affirmed insofar as reviewed for reasons stated by Justice Leone at the Supreme Court; and it is further,
Ordered that the judgment entered April 24, 1995, is affirmed for reasons stated by Justice Leone at the Supreme Court in the order entered February 22, 1995.
*522Ordered that the defendants-respondents appearing separately and filing separate briefs, are awarded one bill of costs.
The appeals and cross appeal from so much of the intermediate order as granted summary judgment to the defendants Pioneer Transportation and Bob’s Frozen Treats, Inc., must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeals and cross appeal from that portion of the order are brought up for review and have been considered on the appeals and cross appeal from the judgment (CPLR 5501 [a] [1]). Ritter, J. P., Thompson, Krausman and McGinity, JJ., concur.